DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 1-7 was previously acknowledged. Election was made without traverse of the species recited in claim 6. 
 Claims 4-5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 3/17/22, Applicants canceled claims 1, 3 and amended claims 2 and 6. 
Claims 2 and 6 read on the elected Group I and species and are under consideration. 


Claim Rejections-Withdrawn
	The rejection of claims 1-3 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to amendment of claim 2. 
The rejection of claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (“Notch-directed microenvironment reprogramming in myeloma: a single path to multiple outcomes” Leukemia (2013) 27, 1009-1018) in view of Terpos et al. (“The use of bisphosphonates in multiple myeloma: recommendations of an expert panel on behalf of the European Myeloma Network” Annals of Oncology 20: 1303-1317,2009) and Xie et al. (“Design, Synthesis and Pharmocokinetics of a Bone-Targeted dual action prodrug for the treatment of osteoporosis”J. Med. Chem 7/12/20170) as evidenced by MedChemExpress (https://www.medchemexpress.com/Z-Ile-Leu-aldehyde.html accessed 12/4/21) is withdrawn due to amendment of claim 2 and Applicants arguments. 

	Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of claim 2. 
Claim 2 recites the limitation "The compound" in line 1 and “…the linker” in line 9.  There is insufficient antecedent basis for this limitation in the claim because there is no “compound” recited in the claim or earlier recitation of “a linker”. 
The claim can be amended to recite “A compound comprising…wherein Y is a linker comprising…”. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The compound of claim 6 is free of the art. The closest prior art is Colombo et al. (previously presented). Colombo et al. teach the compound GSI-XII for treatment of MM, however there was no suggestion to create a compound comprising GSI-XII, bisphosphonate and a linker. Therefore, the compound of claim 6 is free of the art and novel.



Conclusion
	Claim 2 is rejected.
	Claim 6 is objected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654